DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Justine Cassell on 5/10/2022.
 The application has been amended as follows: 
In the claims:
Claim 24, last line; after “the wood veneer”; add --; and wherein the substrate, at a surface where the decorative layer is situated, has a density of more than 900 kilograms per cubic meter --.   
Cancel claim 25.
Claim 35, last line; after “the wood veneer”; add --; and wherein the substrate, at a surface where the decorative layer is situated, has a density of more than 900 kilograms per cubic meter --.   
Claim 38, last line; after “the wood veneer”; add --; and wherein the substrate, at a surface where the decorative layer is situated, has a density of more than 900 kilograms per cubic meter --.   
Claim 43, last line; after “the basic board”; add --; and wherein the substrate, at a surface where the decorative layer is situated, has a density of more than 900 kilograms per cubic meter --.   
Allowable Subject Matter
Claims 24, 26-44 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art discloses combination structures for a floor panel with a substrate, and a decorative layer of wood veneer with a thickness of 1 mm or less and provided on the substrate including the substrate, at a surface where the decorative layer is situated, has a density of more than 900 kilograms per cubic meter as set forth in the claims.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale